Exhibit 10.3

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is made as of the 21st day of May,
2015 (the “Effective Date”), by and between MusclePharm Corporation
(“MusclePharm” or the “Company”), a Nevada corporation, and Mr. Daniel Joseph
McClory (“Resigning Director”) (Company and Resigning Director hereinafter
referred to from time to time together as the “Parties”).

RECITALS

WHEREAS, Resigning Director is a member of the board of directors (the “Board”),
and certain committees thereof, of the Company;

WHEREAS, Resigning Director has determined to resign as a member of the Board
and all committees thereof on which he currently sits as of the Effective Date,
pursuant to the terms and conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants contained herein, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed to, by and between the Parties as follows:

1. Resignation. Simultaneously with the execution and delivery of this Agreement
by the Parties, Resigning Director hereby resigns from the Board and each
committee thereof on which he currently sits, effective as of the Effective Date
(the “Resignation”). The Resigning Director confirms that his Resignation is not
the result of any dispute or disagreement.

2. Compensation. The Parties hereby mutually agree that Resigning Director will
be entitled to be paid and receive all compensation, at such time as would
normally be paid to such Resigning Director in accordance with the ordinary
practices of the Company, in the form of all cash and other standard benefits
that would have been paid to him (including reimbursement of verified expenses
in accordance with the Company’s policies in effect as of the date hereof)
through and including June 30, 2015, as if the Resignation were effective
June 30, 2015.

3. Equity. The Company hereby acknowledges that all of the equity granted to
Resigning Director shall remain the property of the Resigning Director,
including the equity granted to Resigning Director in 2014 12,214 shares of
restricted stock, all of which have fully vested) and the equity to be granted
to Resigning Director in 2015 6,613 shares of restricted stock, which shall
continue to vest, and shall be fully vested, as if Resigning Director had
remained a member of the Board through and including June 30, 2015 (the “2015
Equity”). The 2015 Equity will be issued to Resigning Director on or prior to
the third business day following the Effective Date.



--------------------------------------------------------------------------------

4. Mutual Non-Disparagement. The Company, on behalf of itself and each of its
directors, officers, agents, executives and employees, hereby agrees not to make
any derogatory or disparaging statement about Resigning Director, his
performance on the Board or any committee thereof or otherwise. Resigning
Director hereby agrees not to make any derogatory or disparaging statement about
the Company, any of its directors, officers, agents, executives, or employees or
any of its products. Nothing herein shall prohibit any Party hereto from making
any truthful statements: (a) as required by subpoena or as otherwise required by
law; or (b) as required to enforce this Agreement.

5. Covenant Not to Sue. Except as otherwise provided below, the Company hereby
covenants and agrees not to sue, initiate, or pursue any causes of action,
claims, defenses, requests for relief, contributions, indemnities, lawsuits,
controversies or the like against Resigning Director in connection with
Resigning Director’s service as a member of the Board, a member of any
committees thereof. Notwithstanding the forgoing, upon notification of the
initiation of any action or lawsuit against the Company (or any of its
affiliates) by a third party or any enforcement action brought against the
Company by the SEC, FINRA, NASDAQ or other regulatory body (each, a “Third Party
Claim”), the Company may take the following actions: (i) through the requisite
legal process, subpoena information from Resigning Director; and (ii) if upon
receipt and review of the underlying facts of the Third Party Claim, including
information received from Resigning Director, the Company has concluded, upon
the written advice of independent litigation counsel, that Resigning Director’s
actions could reasonably be the cause of the claims alleged in such Third Party
Claim, the Company may then initiate such claims, defenses, request for reliefs,
contributions, indemnities, causes of actions, lawsuits and controversies
against the Resigning Director that the Company believes to have caused such
Third Party Claim. Similarly, Resigning Director hereby covenants and agrees not
to sue, initiate, or pursue any causes of action, claims, defenses, requests for
relief, contributions, indemnities, lawsuits, controversies or the like against
the Company in connection with his service a member of the Board or any
committees thereof; provided that the covenant not to sue as provided by this
sentence in favor of the Company shall not be effective in the event that the
Company brings an action against Resigning Director.

6. Confidentiality. The Parties hereby acknowledge and agree to the
confidentiality provisions annexed hereto as Exhibit A. In addition, the
Resigning Director agrees that he has no intention of, and will not be, making
any filings or disclosures to any third parties, in full compliance with this
Section 6. Such measures are reasonable and necessary to protect the legitimate
interests of the Parties, and the Parties received adequate consideration in
exchange for agreeing to those restrictions, and as such will abide by those
restrictions.

7. Public Disclosure. The Parties hereby agree that the existence, terms and
provisions of this Agreement are confidential. As such, any public disclosure
related in any way to this Agreement and the terms hereof may only be disclosed
1) as required by law, rule or regulation or 2) for purposes of a Form 8-K/press
release or other public disclosure or reporting filing, the language of which
will be subject to mutual approval by the Parties in the form attached hereto.

 

-2-



--------------------------------------------------------------------------------

8. Director & Officer Indemnification. The Company hereby agrees 1) to maintain
Director & Officer Insurance for Resigning Director, but only to the extent such
insurance is provided for other directors of the Company and 2) to provide
Resigning Director with the benefit of indemnification and exculpation to the
maximum extent permitted under Nevada law, provided, however, such benefits are
not prohibited under the terms of the Director & Officer insurance policy, state
or federal law, and otherwise considered against public policy under applicable
Securities and Exchange Commission or securities exchange rules and regulations.

9. Covenent Not To Assist or Communicate with Wynnefield. Resigning Director
hereby agrees that he will not assist or communicate with Wynnefield Partners
Small Cap Value, L.P. I, Wynnefield Partners Small Cap Value, L.P., Wynnefield
Small Cap Value Offshore Fund, Ltd., and Wynnefield Capital Inc., Profit Sharing
Plan, Inc. (or any of their respective affiliates, managers, successors or
assigns, collectively, “Wynnefield”), in any claim, cause of action, lawsuit, or
controversy concerning or related to the Company or any of its officers or
directors, except as may be required by law.

10. Document Retention. The Company hereby acknowledges that it has not, and
agrees not to submit in the future, any document preservation notice and/or
letter relating to Resigning Director to any third party, unless a suit or
action is otherwise authorized hereunder, and otherwise relates to the Agreement
or the Resigning Director.

11. Attorneys’ Fees. The Company agrees to promptly pay the costs and expenses
of the Resigning Director, including legal fees incurred in connection with this
Agreement, not exceeding $8,333.33.

12. No Modification. No amendment or modification to this Agreement shall be
valid unless it is contained in writing and signed by both Parties hereto.

13. Acknowledgements. Each of the Parties hereby acknowledges that:

 

  a) It/he has read the Agreement, and has full knowledge of the terms and
conditions set forth in this Agreement; and

 

  b) It/he fully and unconditionally consents to the terms of this Agreement;
and

 

  c) It/he has relied wholly on its/his own judgment, and has had the benefit
and advice of its/his attorneys, who are the attorneys of the Party’s own
choice, as to the execution of the Agreement; and

 

  d) It/he has been afforded the opportunity to negotiate as to any and all
terms thereof; and it is executing this Agreement voluntarily, free from any
undue influence, coercions, duress, or menace of any kind; and

 

  e) The consideration received by it/him has been actual and adequate; and

 

  f) Nothing in this Agreement shall be construed as an admission of any
wrongdoing on the part of either Party,

 

-3-



--------------------------------------------------------------------------------

14. Execution in Counterparts. This Agreement may be executed in multiple
counterparts, with the same effect as if the signatures hereto and thereto were
upon the same instrument, and shall be effective when completely executed by all
Parties. Each counterpart will be deemed an original which taken together shall
constitute a single document. A facsimiled or scanned and e-mailed signature
will have the same binding effect as the original signature.

15. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof, and
supersedes all prior discussions, negotiations, representations, statements,
proposed agreements, agreements, undertakings and understandings, both written
and verbal, express or implied, between the Parties with respect hereto. Except
as explicitly set forth in this Agreement, there are no representations,
warranties, or inducements, whether oral, written, expressed or implied, that in
any way affect or condition the validity of this Agreement or any of its
conditions or terms. All prior negotiations, oral or written, are merged in this
Agreement.

16. Survival. The Parties hereby agree that the provisions of this Agreement,
including, without limitation, the representations, warranties, covenants and
releases made herein, shall survive the execution of this Agreement and the
performance by the Parties of their respective obligations under this Agreement.

17. Severability. If any provision in this Agreement shall be adjudged void or
unenforceable, the same shall not affect the validity of this Agreement as a
whole.

18. No Assignment. No Party shall assign this Agreement without first obtaining
the written consent of the other Party; provided, however, that this Paragraph
shall not prohibit any assignment by a Party by merger, consolidation, sale of
assets, or operation of law. Subject to the foregoing, this Agreement shall
extend to and be binding upon the Parties, their successors and permitted
assigns.

19. Representation of Authority. Any individual signing this Agreement on behalf
of an entity represents and warrants that he or she has full authority to do so.
The signatories to this Agreement respectively warrant that they are fully
authorized to enter into this Agreement on behalf of their respective entity or
individual; that entities which are corporations, partnerships or limited
liability companies are duly organized, validly existing and in good standing;
and that the making, execution and performance of this Agreement have been duly
approved by the entities’ governing bodies and do not violate any provision of
the entity’s respective articles of incorporation, charters, by-laws, or
partnership agreements.

20. Cooperation. The Parties agree to cooperate fully with one another in
effecting and carrying out the terms and conditions of this Agreement. The
Parties and their associated entities shall execute and deliver such other
instruments and take such other action as they may require to more effectively
complete any matter provided for herein.

 

-4-



--------------------------------------------------------------------------------

21. Governing Law and Choice of Venue. This Agreement is subject to and shall be
interpreted under and pursuant to the laws of the State of New York,
irrespective of the conflicts of law principles of that state. Any action filed
pursuant to this agreement shall be adjudicated in the State of New York, County
of New York.

22. Injunctive Relief. Due to the confidential, unique and valuable nature of
the Agreement, the Parties acknowledge and agree that in the event the either
Party fails to comply with its obligations hereunder, monetary damages may be
inadequate to compensate the other Party. Accordingly, the Parties agree that in
addition to any other remedies available to it at law or in equity, each Party
be entitled to seek injunctive relief to enforce the terms of this Agreement.
Such remedies shall be available to the Parties in addition to all other
remedies available at law or equity.

23. Notices. Any notice required or permitted to be given hereunder shall be
sufficient if given in writing, and sent by express delivery service, e.g.
Federal Express or UPS, or by registered or certified mail, postage prepaid,
addressed as follows:

 

If to MusclePharm:

   If to the Resigning Director:

MusclePharm

Attn: Brad Pyatt; CEO

4721 Ironton Street; Bldg A

Denver, CO 80239

  

Daniel Joseph McClory

37 Cardiff

Laguna Niguel, CA 92677

With a copy to:

   With a copy to:

Sichenzia Ross Friedman Ference

LLP

61 Broadway, 32nd Floor

New York, NY 10006

Attention : Harvey J. Kesner, Esq.

                Edward H. Schauder, Esq.

   Lombardo Dufresne, LLP    denis@lombardodufresne.com   
louis@lombardodufresne.com         

or to such other address as the parties hereto may specify, in writing, from
time to time. Written notice given as provided in this paragraph shall be deemed
received by the other party two business days after the date the mail is stamped
registered or certified and deposited in the mail, or deposited with an express
delivery service.

[SIGNATURES ON FOLLOWING PAGE]

 

-5-



--------------------------------------------------------------------------------

WHEREFORE, the Parties hereto have caused this Separation Agreement to be
executed as of the date last set forth below.

 

Dated:

    MUSCLEPHARM CORPORATION     By:         Name:       Title:  

Dated: 5-19-15

    DANIEL J. MCCLORY     By:   LOGO [g937352dsp022.jpg]     Name:  



--------------------------------------------------------------------------------

WHEREFORE, the Parties hereto have caused this Separation Agreement to be
executed as of the date last set forth below.

 

Dated:

    MUSCLEPHARM CORPORATION     By:   LOGO [g937352dsp007.jpg]     Name:   Brad
Pyatt     Title:   CEO/Chairman of the Board

Dated:

    DANIEL JOSEPH McCLORY     By:         Name:  

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

Confidentiality. Resigning Director acknowledges that he had obtained access to
certain confidential information concerning the Company and its plans and
affairs, including, but not limited to, business methods, systems, scheduling,
financial data, trade secrets, intellectual property, and strategic plans which
are unique assets (“Confidential Information”). Resigning Director agrees to
maintain in strict confidentiality all Confidential Information, and at no time
to disclose any Confidential Information to any person, firm, or entity, for any
purpose. Resigning Director further undertakes that he shall not use such
Confidential Information for personal gain. Notwithstanding the foregoing,
Resigning Director may disclose Confidential Information when he is either
legally compelled to, or such information is publically available.

 

-7-